Citation Nr: 0937580	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the St. Louis Department of Veterans Affairs Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a proper 
notice letter, to develop additional evidence about the 
alleged acoustic trauma in service, and to afford the Veteran 
a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  During the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. At 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Although the Veteran was provided a notice letter in May 
2005, the letter did not include the two additional elements 
outlined in Dingess/Hartman, 19 Vet. App. 473.  Specifically, 
the notice letter did not include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Therefore, the 
Veteran should be provided with this additional notice 
information on remand.  

The Veteran contends that he has hearing loss and tinnitus 
due to acoustic trauma during service.  Service treatment 
records show no complaints or findings of hearing loss or 
tinnitus.  Audiometric testing was not done on the service 
entrance and separation examinations, and whispered voice 
testing was 15/15 on both.  However, in his July 2006 notice 
of disagreement, the Veteran contended that his current 
hearing loss is the result of an injury sustained in service, 
specifically, exposure to acoustic trauma from the firing of 
40 mm guns aboard a ship on which he served that transferred 
food to other ships at sea.  In the May 2007 Statement of the 
Case (SOC), a Decision Review Officer (DRO) denied the claim, 
noting that the Veteran's primary duty in the Navy was as a 
barber, that the ship on which the Veteran served, the USS 
Pictor (AF-54), was an auxiliary ship tasked with 
transporting both perishable and dry goods, and that the 
Veteran's service personnel records did not show that either 
the Veteran or his ship ever served in combat.  Therefore, 
the DRO's rationale for the denial of the Veteran's claim was 
that "exposure to acoustic trauma during service was not 
conceded."  See May 2007 SOC.  

However, the Board notes that there is no evidence in the 
claims file to support these statements in the SOC about the 
ship, and the DRO provided no citations to any evidence about 
the USS Pictor.  The only evidence in the file pertaining to 
the ship, other than the Veteran's own lay statement, 
consists of the Veteran's personnel records which show merely 
that he served "aboard the USS Pictor (AF-54) in direct 
support of Combat Forces in the Vietnam area of 
operations . . . ", but these records provide no explanation 
about what that "direct support" entailed.  Specifically, 
the Veteran's personnel records provide no information to 
discount the Veteran's lay statement that he served aboard a 
ship which exposed him to the noise of 40 mm guns being 
fired.  

With regard to the Veteran's lay statement, the Board notes 
that competent lay evidence is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Competent lay evidence is evidence provided by 
a person who has personal knowledge (that is, that he/she 
actually observed; derived from his/her own senses) of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Given these definitions, the Board finds 
that the Veteran's statement that the ship on which he served 
was equipped with 40 mm guns is competent evidence.  
Moreover, given that the DRO provided no information or cited 
to no evidence about whether the USS Pictor was equipped with 
such guns, the Board has no reason, at this point, to 
discount the credibility of the Veteran's statement.  
Therefore, in order to better assess the Veteran's level of 
exposure to acoustic trauma while in service, this evidence 
should be developed upon remand.  

The duty to assist also includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The Veteran has submitted a private medical 
opinion, dated in September 2006, in which the examiner's 
impression was profound high frequency sensorineural hearing 
loss, and the examiner stated that it was "quite likely that 
some of this hearing loss was related to noise exposure while 
serving in the Armed Forces."  Additionally, an audiogram 
was performed, yet the Board notes that the private examiner 
did not provide an interpretation of the audiometric readings 
contained on the graphs.  38 C.F.R. §3.385.  The Board is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the Veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representation of audiometric data).  
Furthermore, it appears that the private medical examiner did 
not have the Veteran's service treatment records or claims 
file available for review and based his opinion on history 
provided by the Veteran of noise exposure in service.  
Finally, the examiner did not comment at all about tinnitus.  
Accordingly, the Board finds that this examination does not 
provide adequate medical evidence to decide the claim and 
that a VA examination should be conducted on remand.  
38 C.F.R. § 3.159(c)(4); see Mariano v. Principi, 17 Vet. 
App. 305 312 (2003) (holding that, where there is unrebutted 
evidence in the record that is favorable to the claim, VA 
must provide reasons for pursuing further development of the 
evidence).

In this regard, the Board notes that the Veteran has not had 
a VA examination for his claims for bilateral hearing loss 
and tinnitus.  Such an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the September 
2006 private medical opinion, the Board concludes an 
examination is needed to determine (1) whether the Veteran 
has current hearing loss and tinnitus, and if he does, (2) 
whether the disabilities are the result of a disease or 
injury, including noise exposure, active service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the Veteran 
with the Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) notice 
information for his claims for 
bilateral hearing loss and tinnitus. 

2.	The AMC/RO should document the record 
with the evidence on which the May 2007 
SOC statements about the USS Pictor 
(AF-54), the ship on which the Veteran 
served in the Navy, were based.  
Specifically, the AMC/RO should 
document the record with any evidence 
on which it based its conclusion that 
acoustic trauma could not be conceded 
in this case, such as any evidence 
developed or obtained from an 
acceptable military source that the USS 
Pictor (AF-54) was NOT equipped with 40 
mm guns or other guns, the firing of 
which would have exposed the Veteran to 
acoustic trauma, or any other 
acceptable and reliable evidence 
showing that the Veteran was not likely 
to have been exposed to acoustic trauma 
aboard the USS Pictor (AF-54) during 
service.  

3.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland 
CNC test and a puretone audiometry 
test.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post service medical records.  If the 
Veteran is found to currently have 
tinnitus or to have hearing loss by VA 
standards pursuant to 38 C.F.R. § 
3.385, the examiner should comment as 
to the likelihood (likely, unlikely, or 
at least as likely as not) any hearing 
loss or tinnitus is causally or 
etiologically related to his exposure 
to noise during service, or is 
otherwise related to service. 

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2008), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

4.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

